MEMORANDUM **
Ignacio Correa-Miranda appeals from the 46-month sentence imposed after his guilty-plea conviction to being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and vacate and remand the sentence.
Correa-Miranda contends that the district court erred when it determined that his prior conviction constituted a “felony drug trafficking offense” under U.S.S.G. § 2L1.2(b).
The district court erred by relying solely upon the presentence report in determining that Correa-Miranda’s prior conviction fit the generic definition of drug trafficking offense set forth in U.S.S.G. § 2L1.2, comment. (n.l(B)(iii)). See United States v. Corona-Sanchez, 291 F.3d 1201, 1212 (9th Cir.2002) (en banc).
Accordingly, we VACATE and RE-VIAND for resentencing.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.